Citation Nr: 0936900	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-01 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for a bilateral knee 
condition (claimed as legs).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
synovitis due to overuse of the left ankle with lack of 
function of subtalar joint.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection of sinusitis.

5.  Entitlement to an evaluation in excess of 10 percent for 
scars, residual benign neoplasms of the breasts postoperative 
biopsies.   




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
January 1967 and September 1978 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  A March 2005 
rating decision continued a noncompensable evaluation for the 
Veteran's scars, residual benign neoplasms of the breasts 
postoperative biopsies, denied her applications to reopen her 
claims for service connection of synovitis due to overuse of 
the left ankle with lack of function of subtalar joint and 
sinusitis, and denied her claims for service connection of a 
bilateral foot condition and bilateral knee condition 
(claimed as legs).  In a June 2007 rating decision the RO 
increased the evaluation of the Veteran's scars, residual 
benign neoplasms of the breasts postoperative biopsies to 10 
percent.  Because the maximum benefit was not granted, the 
issue of entitlement to a higher evaluation remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO apparently reopened the claims of entitlement to 
service connection for service connection for synovitis due 
to overuse of the left ankle with lack of function of 
subtalar joint and sinusitis and denied them on a de novo 
basis.  Nonetheless, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).

The Veteran testified before a Decision Review Officer (DRO) 
in April 2008 and she and her spouse testified at a Travel 
Board hearing in February 2009.  Transcripts of the testimony 
offered at these hearings have been associated with the 
record.  

The Board notes that at the Travel Board hearing, the Veteran 
offered testimony regarding bronchitis.  The Veteran was 
granted service connection for bronchitis in a June 2007 
rating decision, which is not on appeal.  Accordingly, this 
issue is not addressed in this decision.  38 C.F.R. § 20.101.

At her Travel Board hearing, the Veteran submitted evidence 
that has not yet been considered by the RO.  Also, in August 
2009 the Board received evidence that likewise has not yet 
been considered by the RO.  In this regard, the Board may 
consider this evidence in the first instance because the 
Veteran has waived RO consideration thereof.  See 38 C.F.R. § 
20.1304(c) (2008).

In opening, the Board notes that the Veteran's claim for 
service connection for a bilateral leg disability has been 
recharacterized to reflect her intent.  A review of the 
record shows that the Veteran is seeking compensation for a 
bilateral knee disability.  See April 2008 DRO hearing 
transcript.  The United States Court of Appeals for Veterans 
Claims (Court) recently held that a claim for service 
connection may include any disability that may reasonably be 
encompassed by several factors, including the claimant's 
description of the claim, the symptoms the claimant describes 
and the information the claimant submits or that the 
Secretary obtains in support of the claim.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, this claim 
has been recharacterized as shown on the cover page of this 
decision.  
The issues of entitlement to service connection for a 
bilateral foot condition, bilateral knee condition (claimed 
as legs) and synovitis due to overuse of the left ankle with 
lack of function of subtalar joint and sinusitis being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By decision of February 1982 the Board denied service 
connection for sinusitis on the grounds that the evidence did 
not establish that chronic sinusitis had been demonstrated.

2.  With respect to the claim for service connection of 
sinusitis, the evidence received since the February 1982 
Board decision is new and material for the claim and raises a 
reasonable possibility of substantiating it.

3.  In an October 1985 rating decision the RO denied the 
Veteran's claim of service connection for synovitis due to 
overuse of the left ankle with lack of function of subtalar 
joint on the grounds that new and material evidence had not 
been received, the Veteran filed a notice of disagreement to 
this rating decision but failed to perfect her appeal by 
following a substantive appeal. 

4.  With respect to the claim for service connection of 
synovitis due to overuse of the left ankle with lack of 
function of subtalar joint, the evidence received since the 
October 1985 rating decision is new and material for the 
claim raises a reasonable possibility of substantiating it.

5.  Throughout the relevant period, the Veteran scars of each 
breast have manifested by tenderness, but these scars have 
never been deep, met or exceeded an area or areas of 144 
square inches (929 sq. cm.), or causes limitation of function 
or motion; the Veteran has not had a mastectomy. 
CONCLUSIONS OF LAW

1.  The February 1982 Board decision denying service 
connection for sinusitis is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2008).

2.  Since the February 1982 Board decision, new and material 
evidence to reopen the claim for service connection for a 
sinusitis has been received.  38 C.F.R. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2008).

3.  The RO's October 1985 decision denying entitlement to 
service connection for synovitis due to overuse of the left 
ankle with lack of function of subtalar joint is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

4.  Since the October 1985 rating decision new and material 
evidence to reopen the claim for service connection for 
synovitis due to overuse of the left ankle with lack of 
function of subtalar joint has been received, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

5.  A 10 percent, but no greater, evaluation is warranted for 
each of the Veteran's scars, residual benign neoplasms of the 
breasts postoperative biopsies.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.116, Diagnostic Code 
7628, 4.118, Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the claims pertaining to whether new and 
material evidence has been received, considering the 
favorable outcome detailed below, VA's fulfillment of its 
duties to notify and assist need not be addressed at this 
time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, 
Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

In a December 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for her service-
connected disability, the evidence must show that his 
condition "ha[d] gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The March 2005 and June 
2007 rating decisions explained the criteria for the next 
higher disability rating available for scars under the 
applicable diagnostic code.  The December 2005 statement of 
the case provided the appellant with the applicable 
regulations relating to disability ratings for her service-
connected scars, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.1, disability evaluations 
represent as far as can practicably be determined the average 
impairment in earning capacity from diseases and injuries and 
their residual conditions in civil occupations.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claim.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Moreover, at the Veteran's hearing before a 
DRO and the Board, through her testimony, she indicated that 
she understood the evidence needed to substantiate her claim.  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate her increased rating claims, and as such, that 
she had a meaningful opportunity to participate in the 
adjudication of her claim such that the essential fairness of 
the adjudication was not affected.  See Sanders, 487 F.3d at 
891.

VA has obtained the Veteran's service treatment records and 
all VA records, assisted the Veteran in obtaining evidence, 
afforded the Veteran physical examinations, obtained medical 
opinions as to the severity of her scars, and afforded the 
Veteran the opportunity to give testimony before a DRO and 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Claims

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. §§ 5108, 
7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2008).
For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
sustaining the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  In the absence of new and 
material evidence, the benefit-of- the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

At the time of the February 1982 Board decision and October 
1985 rating decision, which respectively denied service 
connection for sinusitis and synovitis due to overuse of the 
left ankle with lack of function of subtalar joint, the 
evidence of record consisted of the Veteran's service 
treatment records, personnel records and VA examination 
reports dated in May 1982.  The Board denied the claim for 
service connection of sinusitis the grounds that the evidence 
did not show that chronic sinusitis was incurred in service.  
With respect to the claim for service connection of synovitis 
due to overuse of the left ankle with lack of function of 
subtalar joint, the RO apparently denied the claim on the 
grounds that new and material evidence pertaining to 
aggravation had not been received to reopen the claim.  
Judicial review of Board decisions was unavailable at this 
time, and the October 1982 Board decision is final.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1105.  The Veteran was 
notified of the October 1985 rating decision and although she 
filed a notice of disagreement, she did not file a 
substantive appeal following the issuance of a statement of 
the case on the issue of service connection for synovitis due 
to overuse of the left ankle with lack of function of 
subtalar joint.  Thus, the October 1985 rating decision is 
likewise final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

With respect to these claims, new and material evidence has 
been received.  In particular, the Board notes VA treatment 
records and private records that that document recurrent 
sinusitis.  See e.g. April 2006 letter from P.A.P., M.D.  
Likewise, the Veteran submitted a letter indicating that 
overuse syndrome and resultant synovitis noted in her 
military records were related to her current complaints of 
pain.  Accordingly, as these pieces of evidence relate to 
previously unestablished facts necessary to substantiate 
these claims, the claims are reopened.  To this extent only 
are the claims allowed.  The underlying claims for service 
connection are addressed in the remand portion of this 
decision.   

Increased Evaluation for Scars, Residual Benign Neoplasms of 
the Breasts Postoperative Biopsies

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right breast scar is rated as 10 percent 
disabling under Diagnostic Code 7628.  38 C.F.R. § 4.116 
(2008).  Diagnostic Code 7628 provides that benign neoplasms 
of the gynecological system are to be rated according to 
impairment in the function of the urinary or gynecological 
systems, or skin.  

In this case, the impairment is to the skin.  Evaluation 
under the criteria pertaining to surgery of the breast is not 
proper.  See 38 C.F.R. § 4.116, Diagnostic Code 7626.  As 
shown below, the Veteran has not had a mastectomy or wide 
local excision with significant alteration of either breast.  
Id.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

For scars, other than those of the head, face, or neck, that 
are deep or that cause limited motion a maximum 40 percent 
evaluation is provided for an area exceeding 144 square 
inches (929 sq. cm.).  For an area exceeding 72 square inches 
(465 sq. cm.) a 30 percent evaluation is provided.  A 20 
percent evaluation is warranted for an area exceeding 12 
square inches (77 sq. cm.).  Lastly, for an area exceeding 6 
square inches (39 sq. cm.) a 10 percent evaluation is 
provided.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in 
widely separated areas as on two or more extremities or on 
anterior or posterior surfaces of extremities or trunk, will 
be rated separately. Id. Note (1).  A deep scar is one 
associated with underlying soft tissue damage.  Id. Note (2).

For scars, other than those of the head, face, or neck, that 
are superficial and that do not cause limited motion that 
comprise an area or areas of 144 square inches (929 sq. cm.) 
or greater, a maximum 10 percent evaluation is provided.  38 
C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely 
separated areas as on two or more extremities or on anterior 
or posterior surfaces of extremities or trunk, will be rated 
separately.  Id. Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. Note (2).

For scars that are superficial and unstable, a maximum 10 
percent evaluation is warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  The notes to this diagnostic code 
state that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar and 
that a superficial scar is one not associated with underlying 
soft tissue damage.  Id.

For superficial scars that are painful on examination, a 
maximum 10 percent evaluation is provided.  38 C.F.R. § 
4.118, Diagnostic Code 7804.  The notes to this diagnostic 
code provide that a superficial scar is one not associated 
with underlying soft tissue damage and that a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  Id.

Scars can also be assigned disability ratings based upon 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.
In December 2004 VA provided the Veteran a VA examination to 
address this claim.  The examiner noted that the Veteran had 
been suffering from fibrocystic disease of the breast with 
fibroadenomas since 1966 and that the condition affected both 
breasts.  Examination revealed a depressed scar at the right 
breast medial to the nipple at the areola measuring about 4 
cm. x 0.7 cm. with disfigurement and hypopigmentation of less 
than 6 square inches.  There was no tenderness, ulceration, 
adherence, instability, tissue loss, keloid formation, hyper 
pigmentation, abnormal texture or limitation of motion.  
There was also a scar located medial to the left nipple at 
the areola margin, which was depressed and measured about 3 
cm. x 0.7 cm with disfigurement, hypopigmentation and 
abnormal texture of less than 6 square inches.  There was no 
tenderness, ulceration, adherence, instability, tissue loss, 
keloid formation, hyperpigmentation or loss of motion.  It 
was noted that she had not had a mastectomy.  Examination 
resulted in diagnosis of fibrocystic disease of the breasts 
with the presence of two nodularities and status 
postoperative biopsy with the presence of scars of both 
breasts with loss of tissue and tenderness.

In June 2007, the Veteran was once again provided an 
examination to address her claim.  At the time of this 
examination, the Veteran reported tenderness in her breasts.  
The examiner noted the history of postoperative biopsies 
reported as benign fibrocystic disease of the breasts.  There 
were scars on each breast.  

Physical examination showed a scar over the lateral aspect of 
the left breast that measured 2 in. x 1/8 in, as well as a 2 
in. x 1/8 in. scar in the medial aspect of the areola of the 
this breast.  There was no adherence to underlying tissue; 
the skin was not irregular, atrophic, shiny or scaly.  The 
scars were not unstable, elevated, depressed or deep.  There 
was no keloid formation or inflammation.  There was no area 
of induration or inflexibility in the areas of the scars.  
They were superficial.  The color of the scars was similar to 
the surrounding skin and difficult to see because they were 
placed in the areola.  There was no limitation of motion or 
function from the scars.  The scars exhibited numbness in the 
area of the areola.  There were multiple tender lumps in the 
breasts.  

With respect to the right breast, examination showed a scar 
on the medial aspect of the areola.  This scar had numbness 
around it.  The breasts were generally tender with multiple 
lumpy-type findings, classical for fibrocystic disease of the 
breast.  The scar measured 2 in. x 1/8 in.  There was no 
adherence to underlying tissue; the skin was not irregular, 
atrophic, shiny or scaly.  The scars were not unstable, 
elevated, depressed or deep.  There was no keloid formation 
or inflammation.  There was no area of induration or 
inflexibility in the areas of the scars.  They were 
superficial.  The color of the scar was similar to the 
surrounding skin.  There was no limitation of motion or 
function from the scar.  

The examiner remarked that the Veteran continued to have 
tender breasts with lumpy areas found on examination of the 
breasts in the upper outer quadrant of both breasts.  The 
Veteran reported increased tenderness with exercise.  The 
examiner found no cosmetic or functional defect caused by the 
scars.  

Of record is a February 2009 report of a CT scan of the 
chest.  This report noted that the breast tissue was grossly 
symmetric, as well as impressions regarding the lungs.  A 
March 2009 treatment note referring to this CT scan documents 
fibrocystic changes of the breast.

The Board notes that the Veteran is currently receiving a 10 
percent evaluation for painful scars, apparently only of one 
breast.  In this regard, the Board notes that both breasts 
have scars.  VA examination has shown tenderness in the upper 
outer quadrant of each breast.  Under these circumstances, 
the Board finds that a 10 percent evaluation is warranted for 
scars of each breast due to this objectively demonstrated 
tenderness.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 
higher evaluation is not warranted because none of the scars 
are deep, meet or exceed an area or areas of 144 square 
inches (929 sq. cm.), or cause limitation of function or 
motion.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7805.  Accordingly, the Board finds that a 10 percent 
evaluation, but no greater, is warranted for scars of each 
breast.





ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for synovitis due 
to overuse of the left ankle with lack of function of the 
subtalar joint and the claim is reopened; to this extent only 
the appeal is granted.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for sinusitis and 
the claim is reopened; to this extent only the appeal is 
granted.

Entitlement to separate evaluations of 10 percent for scars 
of each breast, residual benign neoplasms of the breasts 
postoperative biopsies, is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

At her Board hearing, the Veteran indicated that she is 
claiming that she has a bilateral foot condition and a 
bilateral knee condition secondary to her claimed synovitis 
due to overuse of the left ankle with lack of function of 
subtalar joint.  She has not been provided proper notice in 
this regard, particularly of the information and evidence 
necessary to substantiate a claim on a theory of secondary 
service connection.  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended effective from October 10, 2006.  The new provisions 
require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation 
baseline level of disability.  71 Fed. Reg. 52744-47 
(September 7, 2006).  Although the stated intent of the 
change was merely to implement the requirements of Allen v. 
Brown, 7 Vet. App. 439 (1995), the new provisions amount to 
substantive changes that appear to be more restrictive than 
the old.  Because the Veteran's pending claim was received 
prior to the promulgation of the new regulation, the Board 
will apply the older version of 38 C.F.R. § 3.310, which is 
more favorable to the claimant. 

A review of the development of the issues on appeal shows 
that the pre-adjudicative notices as to VA's duties under 38 
C.F.R. § 3.159 (2008) addressed the matter of service 
connection as directly related to active duty.  It is prudent 
on remand of these claims that the Veteran be provided 
sufficient notice.  It is pertinent to note that the Court 
has held that separate theories in support of a claim for a 
particular disability are to be adjudicated under one claim.  
See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), 
citing Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 
2005).  

In June 2007, the Veteran was provided VA examinations with 
respect to the claims remanded herein.  With respect to the 
sinusitis claim, the examiner was requested to address 
whether this disorder was at least as likely as not related 
to service.  The examiner addressed bronchitis, which is not 
an issue on appeal, but did not address sinusitis.  
Similarly, a June 2007 VA examiner was asked to address 
whether the Veteran's congenital condition of the bilateral 
lower extremities was permanently aggravated beyond the 
normal progression due to the synovitis and overuse syndrome 
noted on active duty.  The examiner did not address this 
question in the examination report.  Once VA provides an 
examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As the examination 
reports did not adequately address the requested opinions, 
remand for further examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, notify 
the Veteran of what information and 
evidence are needed to substantiate her 
claims of entitlement to service 
connection on a secondary basis.  The 
Veteran must be notified of what portion 
of that evidence VA will secure, and what 
portion she must submit.  If requested, 
VA will assist her in obtaining records 
of treatment from private medical 
professionals, or other evidence, 
provided that she provides sufficient, 
identifying information and written 
authorization.

Depending upon the Veteran's response, 
any and all assistance due the Veteran 
must then be provided by VA to her.

2.  Thereafter, schedule the Veteran for 
a VA orthopedic examination to address 
the etiology of her claimed bilateral 
foot condition, bilateral knee condition, 
and synovitis due to overuse of the left 
ankle with lack of function of subtalar 
joint.  The claims folder must be 
furnished to the examiner for use in the 
study of this case.

The examiner should address the following 
questions:

Is there a 50 percent or greater 
probability that the congenital condition 
of the bilateral lower extremities was 
permanently aggravated beyond the normal 
progression due to the synovitis and 
overuse syndrome noted on active duty?  

If it is determined that this condition 
was permanently aggravated beyond its 
normal progression, the examiner should 
opine whether there is a 50 percent or 
greater probability that the claimed 
bilateral foot condition and bilateral 
knee condition are attributable to 
synovitis due to overuse of the left 
ankle with lack of function of subtalar 
joint.  If the VA examiner answers this 
question in the negative, he or she is 
asked to opine whether there is a 50 
percent or greater probability that the 
claimed bilateral foot condition and 
bilateral knee condition were permanently 
aggravated by (that is, permanently 
worsened beyond natural progression) 
synovitis due to overuse of the left 
ankle with lack of function of subtalar 
joint.

The clinician is advised that aggravation 
for legal purposes is defined as a 
permanent worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

3.  Schedule the Veteran for a VA 
examination to address to address the 
etiology of her claimed sinusitis.  The 
claims folder must be furnished to the 
examiner for use in the study of this 
case.  After reviewing the claims folder, 
the examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any currently 
diagnosed sinusitis is attributable to 
service.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

4.  Readjudicate the issues on the basis 
of all pertinent evidence of record and 
all governing law and regulations, 
including 38 C.F.R. § 3.310, where 
appropriate.  If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits, 
and set forth all pertinent evidence and 
governing law and regulations if not 
previously provided, including but not 
limited to 38 C.F.R. § 3.310.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


